{¶ 1} This cause came on for further consideration upon the filing of an application for reinstatement by respondent, Paul E. Lukey, Attorney Registration No. 0000965, last known address in Cincinnati, Ohio.
{¶ 2} The court coming now to consider its order of August 9, 2006, wherein the court, pursuant to Gov.Bar R. V(6)(B)(3), suspended respondent for a period of two years with the last 18 months stayed on the condition that upon reinstatement respondent serve an eighteen month monitored probationary period, finds that respondent has substantially complied with that order and with the provisions of Gov.Bar R. V(10)(A). Therefore,
{¶ 3} It is ordered by the court that in accordance with Gov.Bar R. V(9) and consistent with the opinion rendered herein on August 9, 2006, the final eighteen months of respondent’s suspension are stayed on the conditions that respondent commit no further misconduct and that he be placed on probation for a period of eighteen months and monitored by a licensed attorney during the term of probation. It is further ordered that the monitor shall oversee respondent’s practice and counsel him on proper case preparation and client communication. It is further ordered that if respondent violates these conditions, the stay will be lifted and respondent will serve the entire term of the suspension.
{¶ 4} It is further ordered that on or before thirty days from the date of this order, relator, Cincinnati Bar Association, shall file with the Clerk of this court the name of the attorney who will serve as respondent’s monitor, in accordance with Gov.Bar R. V(9), who will oversee respondent’s practice and office procedures, with periodic reports to be made to relator.
{¶ 5} It is further ordered that at the end of respondent’s probationary period, the relator shall file with the Clerk of this court a report indicating whether respondent, during his probationary period, complied with the terms of the probation.
{¶ 6} It is further ordered that on or after eighteen months from the date of this order, respondent may apply for termination of probation as provided in Gov.Bar R. V(9). It is further ordered that respondent’s probation shall not be *1210terminated until (1) respondent files an application for termination of probation in compliance with Gov.Bar R. V(9)(D), (2) respondent complies with this and all other orders issued by this court, (3) respondent complies with the Rules for the Government of the Bar of Ohio, (4) relator files with the Clerk of this court a report indicating that respondent has complied with the terms of the probation, and (5) this court orders that the probation be terminated.
{¶ 7} It is further ordered that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
{¶ 8} For earlier case, see Cincinnati Bar Assn. v. Lukey, 110 Ohio St.3d 128, 2006-Ohio-3822, 851 N.E.2d 493.
Moyer, C.J., and Pfeifer, Lundberg Stratton, O’Connor, O’Donnell, Lanzinger, and Cupp, JJ., concur.